 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 599 
In the House of Representatives, U. S., 
 
September 22, 2009 
 
RESOLUTION 
Honoring the Minute Man National Historical Park on the occasion of its 50th Anniversary. 
 
 
Whereas, since September 21, 1959, Minute Man National Historical Park has preserved key sites where the first battles of the American Revolutionary War occurred, and educated millions of Americans about the extraordinary events that led to the birth of the Nation and the ideals embodied in those courageous actions;  
Whereas Minute Man National Historical Park encompasses more than 1,000 acres in the historic communities of Lexington, Lincoln, and Concord that were at the center of the American Revolution;  
Whereas the events, places, and people recognized by the Minute Man National Historical Park have become enduring testaments to American values and are among the most celebrated and cherished symbols in the history of the Nation;  
Whereas the Minute Man National Historical Park includes multiple sites and landscapes along the route from Boston to Concord, known as the Battle Road, where American Militia and British soldiers fought numerous times on April 19, 1775;  
Whereas American militia were first ordered to return British fire at Concord’s North Bridge, a heroic action commemorated by American poet Ralph Waldo Emerson in his poem The Concord Hymn as the “shot heard ’round the world”;  
Whereas the park celebrates Paul Revere’s legendary “midnight ride” of April 18, 1775, to warn American colonists that British soldiers were marching to Concord to destroy key military stores; and  
Whereas more than one million Americans from States across the Nation and people from around the globe visit Minute Man National Historical Park every year to learn about the role that these New England communities played in the American Revolution: Now, therefore, be it  
 
That it is the sense of the House of Representatives that— 
(1)Minute Man National Historical Park serves an essential role in preserving the sites and landscapes in New England where the American Revolution began, and in educating the public about these historic events;  
(2)Minute Man National Historical Park honors and commemorates the ideals of democracy, liberty, and freedom that are the foundation of the Nation and sources of inspiration for people everywhere; and  
(3)the creation of Minute Man National Historical Park 50 years ago represents a remarkable achievement that continues to benefit Americans around the Nation, to preserve the proud legacy of the American Revolution, and to serve as an enduring resource for future generations.  
 
Lorraine C. Miller,Clerk. 
